DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the structure and/or arrangement intended by “an outer boundary surface of a first conductive unit, among the plurality of conductive units, directly surrounding the via portion includes a protrusion portion protruding toward an external surface of the body.”  Claims 2-14 inherit the defect of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-14, as best understood in view of the rejection under 35 USC 112 second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [US 2016/0307689A1] in view of Feng et al. [CN 107492436A or US 2017/0358955 A1.]
Regarding claim 1, Jeong et al. discloses a coil component, and specifically discloses the following technical features (please refer to paragraphs [0029]-[0085] of the description, and FIGS. 1-3B): the coil component includes: a body including an insulating substrate (20, corresponding to a support member) including a through-hole and a via hole spaced apart from the through-hole, an internal coil (40) supported by the insulating substrate and including a plurality of conductive units wound in one direction and an encapsulant (50) encapsulating the insulating substrate and the internal coil (40) and filling the through-hole; and external electrodes (81, 82) connected to the internal coil, wherein the internal coil includes an upper coil (41) disposed on one surface of the insulating substrate and a lower coil (42) disposed on the other surface of the insulating substrate and includes a via portion connecting end portions of the upper and lower coils to each other and filling the via hole.
Jeong et al. discloses the instant claimed invention except for an outer boundary surface of a first conductive unit, among the plurality of conductive units, directly surrounding the via portion includes a protrusion portion protruding toward an external surface of the body. 
Feng et al. discloses an induction coil structure with the following specific technical feature (please refer to paragraphs [0049]-[0052] of the description, i.e., paragraphs [0032]-[0035], and FIGS. 2-3) FIG. 3 that an outer boundary surface of a first conductive unit, among the plurality of conductive units, directly surrounding a through hole 01 (corresponding to the via portion) includes a protrusion portion protruding toward an external surface [figure 3.]

Regarding claims 2-5, Jeong et al. further discloses "each of the plurality of conductive units includes linear portions and curved portions alternately disposed and connected to each other.  It can be known in conjunction with FIG. 2 that a difference between a minimum spacing-distance from a boundary surface of the through-hole to the upper coil 41 and a minimum spacing-distance from the boundary surface of the through-hole to the lower coil 42 is smaller than a minimum line width of each of the plurality of conductive units of the internal coil" (please refer to paragraphs [0029]-[0085] of the description, and FIGS. 1-3B). 
Feng et al. further discloses "the through hole 01 (corresponding to the via portion) is embedded toward the protrusion portion of the first conductive unit" (please refer to paragraphs [0049]-[0052] of the description, i.e., paragraphs [0032]-[0035] of the description of US US 2017/0358955 and FIGS. 2-3).  Moreover, disposing the via portion in the curved portion of the plurality of conductive units is a conventional setting manner in the art, and those skilled in the art may make the setting according to the practical needs on the basis of the prior art. 
Regarding claims 6-8, Feng et al. further discloses  that at least one of the plurality of conductive units surrounding the first conductive unit has a neck region in which a line width thereof is narrow relative to a width of another region of the at least one of the plurality of conductive units; the neck region is a region of one section in which the number of turns of the conductive units is X (X>2), and the another region is a region of another section in which the number of turns of the conductive units is X-l" (please refer to paragraphs [0049]-[0052] of the 
It would have been obvious at the time the invention was made to use protrusion or via surrounding [neck] arrangement of Feng in Jeong for the purpose of improving internal connection.
The specific curve design would have been an obvious design consideration for the purpose of facilitating manufacturing.
Regarding claims 9-10, Jeong further discloses "the first and second coils 41 and 42 may be covered with an insulating layer" (please refer to paragraphs [0029]-[0085] of the description, and FIGS. 1-3B); in addition, in order to implement that the plurality of conductive units are insulated from each other, disposing an insulator between the plurality of conductive units, disposing the insulator to comprise openings having a shape corresponding to the internal coil, and the openings being filled with the internal coil are known in the art and obvious.
Regarding claims 11 and 13, Jeong inherently discloses the number of conductive units included in the upper coil is n and turn of the upper coil is n.  Jeong inherently discloses the number conductive units included in the lower coil is m and turns of the lower coil is m.
Regarding claims 12 and 14, Jeong in view of Feng discloses the instant claimed invention except for the specific arrangement of the conductive units.
It would have been obvious design consideration to set the number of conductive units included in the upper coil and the number of turns of the upper coil to be n, respectively, an entire line width occupied by the n conductive units in one section being the same as that occupied by n-1 conductive units in another section, on an upper surface of the support member, setting the number of conductive units included in the lower coil and the number of turns of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837